Title: Thomas Jefferson to William Dandridge, 5 April 1818
From: Jefferson, Thomas
To: Dandridge, William


                    
                        Sir
                        Monticello
Apr. 5. 18.
                    
                    On the 14th of Feb. 1816. mr Saunders deposited in your bank 635.48 D for John Baptist Fancelli of Italy, subject to my order. Mr Fancelli having now drawn on me for the deposit I have given to mr Thomas Perkins of Boston, holder of the bill, an order on you, written on the back of your certificate of the deposit which be pleased to honor at sight.
                    
                        Your’s respectfully
                        Th: Jefferson
                    
                